Title: To Thomas Jefferson from John Cartwright, 29 February 1824
From: Cartwright, John
To: Jefferson, Thomas


Friend of Mankind!
London
29th February 1824
Accept the cordial salutation of one who claims to have in view the same objects with yourself—the firm establishment of freedom, the diffusion of knowledge, the happiness of Man.In evidence thereof, accept a work, entitled “The English Constitution Produced and Illustrated”, together with an “Abridgment” of the same, to which is appended some additional matter. These are accompanied with duplicates , as well as with another work published above twenty years ago, wherein is inculcated a political admonition to the founders of free states; which discourses you are requested to forward to the University of Virginia, in the service of which you have taken so prominent a part.The Writer has a particular satisfaction in submitting those productions to a school of science where “Government” is expressly made a branch of study; because of his having brought to view questions which may not be unworthy of serious consideration on your side of the Atlantic.Those questions being likewise made the subject of a Letter to John Quincey Adams, you are herewith desired to accept a copy of that letter.There being yet another world, where, if men should hereafter meet, you, being in about the same year with myself, and I in my eighty-fourth, the time may not be distant, when we together may congratulate Columbus on having shown mankind the way from Europe to America; an event which, in its consequences hath eminently conduced to the good of our species; and is likely to reflect back upon Europe, that wisdom which shall in due time cause a cessation of her political crimes, and a recovery from the miseries which those crimes have occasioned.FarewellJohn Cartwright